—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered September 30,1992, convicting him of murder in the second degree, assault in the second degree, reckless endangerment in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in ruling after a Sandoval hearing that if the defendant testified, the prosecutor could impeach him with the underlying facts of a Family Court juvenile delinquency adjudication for sale of a controlled substance. The sale is relevant to the issue of credibility as it demonstrates the defendant’s willingness to place his interests above those of society (see, People v Brown-lee, 193 AD2d 752).
The defendant’s remaining contentions are without merit. Bracken, J. P., Balletta, Pizzuto and Hart, JJ., concur.